DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant’s election without traverse of Group I in the reply filed on 11/18/21 is acknowledged.  Claims 5-7 have been canceled and the Claims 1-4 are pending.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 5/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 3, “the authorized device” should read “an authorized device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


s 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Okude et al. (US Pub No 2010/0241857).

With respect to claim 1, Okude teaches a method of registering a mobile device, comprising: 
receiving, at a server, a request for a registration code to register a mobile device (e.g., the server receives from the portable terminal device a request for a PIN code corresponding to the QR code provided from the in-vehicle device to register the portable terminal device ¶ 0098); 
transmitting, to the authorized device, the registration code (e.g., transmitting to the portable terminal device the PIN code ¶ 0100); 
receiving, from the mobile device, the registration code and a mobile device identifier (e.g., the in-vehicle device receiving the PIN code @ ¶ 0100 and the pairing information includes device address, device name, and PIN code @ ¶ 0110); and 
authorizing the mobile device (e.g., authenticating the portable terminal device to permit communication @ ¶ 0109).

	With respect to claim 2, the reference above further teaches wherein the registration code is an optical, machine- readable code (e.g., the registration code is a machine-readable QR Code @ ¶ 0098-0099 and @ Fig. 1 # 2 displaying QR Code).

	With respect to claim 3, the reference above further teaches wherein the registration code is a QR code (e.g., the registration code is a QR Code @ ¶ 0098-0099 and @ Fig. 1 # 2 displaying QR Code).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Particularly, the NPL by Lee et al discloses relevant system for using QR Code for making payments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/CHAU LE/Primary Examiner, Art Unit 2493